Citation Nr: 1410989	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  07-35 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1976 to January 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2009, a travel board hearing was held before a member of the Board who is no longer at the Board.  The Veteran was offered an opportunity for an additional hearing, but, in March 2010, responded that he did not wish another hearing.  A transcript of the hearing is associated with the Veteran's claims file.  

The case was remanded by the Board in September 2009 and the issue of service connection for pes planus was denied by the Board in a May 2010 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a December 2010 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's May 2010 decision regarding the denial of service connection for pes planus so that there could be proper consideration of the presumption of soundness.  The Court granted the joint motion and remanded the case to the Board.  

The Board subsequently remanded the case to the RO for further development and consideration in July 2011.  After review, the Board finds that the instructions of the July 2011 remand were not followed such that the case must again be returned for further consideration.  As such, the case must, once again, be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.  


REMAND

The case was remanded by the Board in July 2011 so that a VA examination could be obtained to ascertain whether the Veteran's pes planus clearly and unmistakably pre-existed service and, if so, whether it clearly and unmistakably was aggravated by service beyond the nature progression of the disease.  In order to rebut the presumption of soundness, it must be shown by clear and unmistakable evidence both that the disability pre-existed service and was not aggravated by service (shown that there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.)  Review of the record shows that in the examination conducted pursuant to the July 2011 Board remand, the examiner rendered an opinion that the Veteran's pes planus had existed prior to service and, at least as likely as not, was not aggravated by service.  The rationale given for the former was that the Veteran had admitted that his pes planus had existed prior to service and the second opinion does not meet the clear and unmistakable evidence standard.  Thus, the Board finds that additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran's claims file to be returned to the VA examiner who conducted the October 2011 VA examination.  If the October 2011 VA examiner is not available, the Veteran should be scheduled for another VA examination so that the appropriate opinions may be obtained.  The examiner should be requested to provide a medical opinion that expressly addresses the following:

(a) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that pes planus pre-existed the Veteran's active service.  

(b) If the answer to (a) is yes, whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing pes planus disability was not permanently worsened during the Veteran's service, and that any increase in disability was due to the natural progress of the disease.

(c) If the answer to (a) or (b) is no, whether it is at least as likely as not (50 percent or greater probability) that any current pes planus disability had its clinical onset during the Veteran's service or is otherwise related to any in-service disease, event, or injury. 

In responding to the above questions, the VA examiner should provide a detailed explanation of relevant facts and medical principles.  Additionally, the examiner should address the October 2013 lay assertions made by the Veteran and those submitted on his behalf regarding his foot disability.  The examiner also should consider the Veteran's in-service and post-service treatment records.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions and utilizing the correct standard of review ("clear and unmistakable" or "at least as likely as not (50 percent or greater probability)").  If after conducting the examination, any of the above questions cannot be answered without resort to speculation, the examiner must state why this is so.  

2.  Thereafter, the RO should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

